DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections - 35 USC § 101
Claim 1 was amended to comply with the 35 USC § 101. The rejection of claims 1-8 under 35 USC § 101 has been withdrawn. 

Claim Rejections - 35 USC § 102
Applicants’ arguments with respect to the rejection under 35 USC § 102 have been fully considered but they are not persuasive. 
The applicants argued that the table in Figure 12 of Balasubramanian is not “an edge table representing execution of the process based on the process execution data, each row of the edge table identifying a transition from a source event to a destination event of the execution of the process” as recited in amended claim 1. Instead, each row of the table in Figure 12 of Balasubramanian identifies the capture of an activity of a screen image. The cited portions of Balasubramanian are silent with regards to a source event and a destination event of the execution of the process (REMARKS, Page 9).
The examiner respectfully disagrees.
As taught in BALASUBRAMANIAN, a business workflow process is generated by recording a series of screen captures in real-time (BALASUBRAMANIAN, Abstract), wherein the workflow process comprising a plurality of activities (BALASUBRAMANIAN, ¶ 0131). A report is generated based on the plurality of raw recordings consisting of a chronological sequence of steps (BALASUBRAMANIAN, ¶ 0009). As an example, assuming an individual wants to record a workflow of searching for claims in a claims management system (BALASUBRAMANIAN, ¶ 
The table representing execution of the workflow process as shown in FIG. 12 is considered as being equivalent to an edge table as recited. The teaching as taught in BALASUBRAMANIAN reads on the claimed limitations: 
generating, using a processor, an edge table representing execution of the process based on the process execution data, e.g., a table representing execution of the workflow of searching claims is generated by a processor as in FIG. 12 based the workflow data (BALASUBRAMANIAN, ¶¶ 0020 & 0153[Wingdings font/0xE0]0154), wherein the 
each row of the edge table identifying a transition from a source event to a destination event of the execution of the process, e.g., each entry of the table shows a transition of an activity of the workflow of searching claims, wherein the transition is associated with a start of the activity and an end of the activity using time in and time out 1265 (BALASUBRAMANIAN, ¶¶ 0153[Wingdings font/0xE0]0154).

The applicants argued that the screen-in time and the screen-out time merely represent the time a screen is shown for capturing the screen and are not events “of the execution of the process” as recited in amended claim 1. The cited portions of Balasubramanian do not teach or suggest a source event and destination event of the execution of the process in amended claim 1 (REMARKS, Page 9).

The examiner respectfully points out that a table as taught in BALASUBRAMANIAN representing execution of the workflow process is generated by a processor as in FIG. 12 based 
The teaching in BALASUBRAMANIAN as noted indicates that the start of “Enter User Name” activity and the end of the “Enter User Name” activity are identified by time in and time out 1265 (BALASUBRAMANIAN, ¶¶ 0153[Wingdings font/0xE0]0154).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BALASUBRAMANIAN et al. [US 2020/0050983 A1].

Regarding claims 1, 9 & 17, BALASUBRAMANIAN teaches an apparatus comprising: a memory storing computer instructions (BALASUBRAMANIAN, ¶ 0032); and at least one processor configured to execute the computer instructions (BALASUBRAMANIAN, ¶ 0032), the computer instructions configured to cause the at least one processor to perform a computer-implemented 

CLAIMS 1, 9 & 17
A computer-implemented method comprising: 
receiving process execution data for a process comprising a plurality of activities;





generating, using a processor, an edge table representing execution of the process based on the process execution data, 


each row of the edge table identifying a transition from a source event to a destination event of the execution of the process;  and 




outputting the edge table.
BALASUBRAMANIAN et al.
A computer-implemented method (BALASUBRAMANIAN, Abstract) comprising: 
workflow data for a workflow process, e.g., workflow of searching claims, is received and recorded (BALASUBRAMANIAN, ¶¶ 0131[Wingdings font/0xE0]0133), wherein the workflow process comprising a plurality of activities (BALASUBRAMANIAN, ¶ 0131);
a table representing execution of the workflow of searching claims is generated by a processor as in FIG. 12 based the workflow data (BALASUBRAMANIAN, ¶¶ 0020 & 0153[Wingdings font/0xE0]0154), 
each entry of the table shows a transition of an activity of the workflow of searching claims, wherein the transition is associated with a start of the activity and an end of the activity using time in and time out 1265 (BALASUBRAMANIAN, ¶¶ 0153[Wingdings font/0xE0]0154);  and 




Regarding claims 2, 10 & 18, BALASUBRAMANIAN further teaches that the process execution data comprises an event log of the process (BALASUBRAMANIAN, ¶¶ 0152[Wingdings font/0xE0]0153).  

Regarding claims 3, 11 & 19, BALASUBRAMANIAN further discloses the steps of:
sorting the event log based on a case identifier and a timestamp (BALASUBRAMANIAN, FIG. 12);  and 
adding rows to the edge table based on the sorted event log (BALASUBRAMANIAN, FIG. 12).  

Regarding claims 4, 12 & 20, BALASUBRAMANIAN further discloses the step of computing one or more metrics based on the edge table (BALASUBRAMANIAN, ¶ 0154). 

Regarding claims 5, 13 & 21, BALASUBRAMANIAN further discloses that computing one or more metrics based on the edge table comprises: computing one or more metrics associated with the transition from the source event to the destination event (BALASUBRAMANIAN, ¶ 0154). 

Regarding claims 6, 14 & 22, BALASUBRAMANIAN further discloses that computing one or more metrics based on the edge table comprises: computing one or more metrics associated with the destination event (BALASUBRAMANIAN, ¶ 0154). 

generating a process graph hierarchically representing the execution of the process based on the edge table (BALASUBRAMANIAN, ¶ 0153). 

Regarding claims 8, 16 & 24, BALASUBRAMANIAN further teaches that the process is a robotic process automation process (BALASUBRAMANIAN, ¶ 0159). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        January 4, 2022